Name: Commission Regulation (EEC) No 2732/89 of 8 September 1989 providing for a derogation from Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows for payment deadlines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 89No L 263/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2732/89 of 8 September 1989 providing for a derogation from Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows for payment deadlines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June \ 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regulation (EEC) No 573/89 (2), and in particular Article 6 thereof, Whereas, as a consequence of a reinforcement of inspection measures, Italy will be unable to observe the payment deadline provided for in Article 3 ( 1 ) of Regulation (EEC) No 1244/82 (3), as last amended by Regulation (EEC) No 2731 /89 (4), in the case of applications lodged for the 1988/89 marketing year ; whereas provision should be made for a derogation from that deadline ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 1244/82, Italy is hereby authorized, in the case of applications lodged for the 1988/89 marketing year, to pay the premium within 20 months following the beginning of the period referred to in Article 1 ( 1 ) of the said Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 140, 5. 6. 1980; p. 1 . (2) OJ No L 63, 7. 3 . 1989, p. 3. (3) OJ No L 143, 20. 5 . 1982, p. 20 . (4) See page 13 of this Official Journal.